Title: To Benjamin Franklin from Thomas Osborne, [c. 1766]
From: 
To: 


[c. 1766]
Mr. Osborn’s Compliments to Dr. Francklin and If he writes to Dr. Fothergill that He woud be so kind as to recomend me to the Dr. to publish or purchase the Quakers bible and shoud be Oblidged If he woud Inform me what No. of Books might goe off in His part of the World. Mr. Bevan is my friend and will serve me.
 
Endorsed: Mr Osborne gave this to Mrs Stevenson when she was at Tunbridge and desired her to send the substance of it in better words to Dr Franklin. This way he is sure to have the substance.
